     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION



ASBURY AUTOMOTIVE GROUP, INC.                                           PLAINTIFFS
and ASBURY MS CHEVROLET LLC
d/b/a GRAY DANIELS CHEVROLET


V.                                        CIVIL ACTION NO. 3:19-CV-41-KHJ-LGI


RONALD EDWARD GOODING                                                  DEFENDANT

                                       ORDER

      This matter is before the Court on the Motions for Summary Judgment [105]

[122] filed by Defendant Ronald Edward Gooding and the Partial Motion for

Summary Judgment [120] filed by Plaintiffs Asbury Automotive Group, Inc.

(“Asbury Automotive”) and Asbury MS Chevrolet LLC d/b/a Gray Daniels Chevrolet

(“Gray Daniels”) (collectively “Asbury”). For the reasons below, the Court grants in

part and denies in part Gooding’s motions and denies Asbury’s motion.

I.    Facts and Procedural History

      During the relevant time, Asbury Automotive owned the Gray Daniels

dealerships in Mississippi. Gooding started working for Gray Daniels’ Toyota

dealership as a sales representative in the spring of 2010, and Gray Daniels

eventually promoted him to “Internet manager.” Gooding Depo. [121-2] at 51:7-

52:18. Gray Daniels fired him in fall of 2012. Id. at 53:22-54:25. A few months later,

Gooding obtained an Internet sales position at Gray Daniels’ Ford dealership. Id. at

59:8-13. He worked at the Ford dealership for three or four months before he was
      Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 2 of 26




fired for stealing. Id. at 59:24-60:25. In November 2017, Gooding emailed Asbury

demanding to be paid “everything [he’s] owed and [he’ll] go away” or to be paid “half

of what [Asbury] agreed on audio [he’s] owed” while also “tak[ing] action for the

revenge and retaliation [he] suffered at the hands of Brandon Parker and Jon

Craft.” Second Clara Aff. [121-1] at 6.

       That same month, Asbury’s attorney sent Gooding a cease-and-desist letter

about various Facebook posts that allegedly defamed Asbury Automotive and Gray

Daniels. Id. at 23-25. Gooding, however, did not stop accusing Asbury of bad acts on

Facebook—such as discrimination, embezzlement, sexual assault, forgery, and

fraud, see, e.g., [121-2] at Exs. 2, 12-13, 21, 24—and continued posting “even after

Plaintiffs initiated legal action against him.” Id. ¶ 10; see also [121-2] at Exs. 1-24,

28. Some posts included customer information, which Gooding admits he took when

he left Gray Daniels. Id. at 315:25-316:24, Exs. 18, 20.

       Asbury sued Gooding in January 2019, bringing claims of defamation and

defamation per se. Compl. [1]. Asbury amended their Complaint in September 2019,

adding claims of breach of contract and misappropriation of trade secrets under the

Mississippi Uniform Trade Secrets Act (“MUTSA”) and the Federal Defend Trade

Secrets Act (“DTSA”). Am. Compl. [20], ¶¶ 25-42. Both Parties now move for

summary judgment.

II.    Standard

       When considering a motion under Federal Rule of Civil Procedure 56, the

Court must “grant summary judgment if the movant shows that there is no genuine



                                            2
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 3 of 26




dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). “A fact is ‘material’ if, under the applicable substantive

law, ‘its resolution could affect the outcome of the action.’” Patel v. Tex. Tech Univ.,

941 F.3d 743, 747 (5th Cir. 2019) (quoting Sierra Club, Inc. v. Sandy Creek Energy

Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010)). “An issue is ‘genuine’ if ‘the

evidence is such that a reasonable [factfinder] could return a verdict for the

nonmoving party.’” Jones v. United States, 936 F.3d 318, 321 (5th Cir. 2019)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In analyzing a

motion for summary judgment, “the judge’s function is not [her]self to weigh the

evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Klocke v. Watson, 936 F.3d 240, 246 (5th Cir. 2019)

(quoting Anderson, 477 U.S. at 249).

      “If the burden at trial rests on the non-movant, the movant must merely

demonstrate an absence of evidentiary support in the record.” Bayle v. Allstate Ins.

Co., 615 F.3d 350, 355 (5th Cir. 2010) (quoting Hamilton v. Segue Software, Inc.,

232 F.3d 473, 477 (5th Cir. 2000)). Once the movant meets this requirement, “the

burden shifts to the non-movant to produce evidence of the existence of such an

issue for trial.” Id. (quoting Miss. River Basin All. v. Westphal, 230 F.3d 170, 174

(5th Cir. 2000)). The non-movant must present more than “speculation, improbable

inferences, or unsubstantiated assertions.” Jones, 936 F.3d at 321 (quoting

Lawrence v. Fed. Home Loan Mortg. Corp., 808 F.3d 670, 673 (5th Cir. 2015)). “A

failure on the part of the nonmoving party to offer proof concerning an essential



                                            3
       Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 4 of 26




element of its case necessarily renders all other facts immaterial and mandates a

finding that no genuine issue of fact exists.” Adams v. Travelers Indem. Co. of

Conn., 465 F.3d 156, 164 (5th Cir. 2006) (citing Saunders v. Michelin Tire Corp.,

942 F.2d 299, 301 (5th Cir. 1991)).

III.    Subject Matter Jurisdiction

        Gooding questions the Court’s subject matter jurisdiction in his Motions for

Summary Judgment [105] [122], arguing Asbury’s potential recovery is less than

the jurisdictional amount required for diversity jurisdiction. The Court requested

more briefing to decide its authority to adjudicate this action. Order [138].

        Asbury brings this claim under the Court’s diversity jurisdiction under 28

U.S.C. § 1332. Am. Compl. [20], ¶ 4. Section 1332 requires “the matter in

controversy [to] exceed[] the sum or value of $75,000.” 28 U.S.C. § 1332(a). “The

amount stated in the complaint is itself dispositive of jurisdiction, unless it appears

or is in some way shown that the amount stated is not claimed in good faith.”

Dassinger v. S. Cent. Bell Tel. Co., 505 F.2d 672, 673 (5th Cir. 1974). The Court

finds good faith lacking “when it appears to a legal certainty that the claim is really

for less than the jurisdictional amount.” Id. (citations omitted).

        Asbury’s Amended Complaint requests monetary damages “in an amount in

excess of $250,000.” [20], ¶ 52. Asbury seeks only presumed damages and punitive

damages not actual damages. Asbury Resp. [143] at 4. As the Court noted in its

earlier Order [138], Mississippi law limits punitive damages to “[t]wo percent (2%)

of the defendant’s net worth of Fifty Million Dollars ($50,000,000.00) or less.” Miss.



                                           4
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 5 of 26




Code Ann. § 11-1-65(a)(vi). Gooding represents his net worth is “less than zero,”

which would limit punitive damages to zero. Gooding Aff. [133-1], ¶ 2. The question

before the Court, then, is whether Asbury cannot recover more than $75,000 in

presumed damages “to a legal certainty.”

      For a claim of defamation per se, as alleged here, [20], ¶¶ 20-24, a plaintiff

need not show actual damage because “the law presumes that one who has been

defamed in certain ways has necessarily suffered damage arising from his wounded

feelings and diminished reputation.” McFadden v. U.S. Fid. & Guar. Co., 766 So. 2d

20, 23 (Miss. Ct. App. 2000) (citations omitted). Under this theory, “the jury, by its

own understanding, is competent to calculate an appropriate compensation for the

injury to the plaintiff’s feelings and reputation that would naturally flow from the

publication of such derogatory remarks.” Id. at 24 (citations omitted). Though

presumed damages under Mississippi law may merely be a “basis for a punitive

damages award . . . as an exception to the general rule that an actual damages

award is a prerequisite to the recovery of exemplary damages,” Mississippi Law of

Damages, § 41:14 Intentional torts—Libel and slander (3d ed. 2020), no Mississippi

court or statute explicitly states this principle. As a result, the Court cannot declare

that Asbury cannot recover more than the jurisdictional amount of $75,000 “to a

legal certainty,” see Dassinger, 505 F.2d at 673 (citations omitted). The Court

therefore has subject matter jurisdiction.




                                             5
      Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 6 of 26




IV.    Gooding’s Motions for Summary Judgment [105] [122]

       Gooding raises essentially the same arguments in both his motions for

summary judgment, asserting Asbury does not establish any element of its

defamation claims, breach of contract claims, or appropriation of trade secrets

claims. Compare [106] at 2-17 with [123] at 11-28. Gooding also argues Asbury’s

claims are moot. The Court will address each of these arguments in turn.

       A.     Asbury’s Claims Are Not Moot1

       Gooding argues Asbury’s claims against him are moot because Asbury

Automotive no longer operates dealerships in Mississippi. [106] at 3-5; [123] at 11-

13. A controversy is moot “when the parties lack a legal cognizable interest in the

outcome.” In re Scruggs, 392 F.3d 124, 128 (5th Cir. 2004) (quoting Chevron, U.S.A.,

Inc. v. Traillour Oil Co., 987 F.2d 1138, 1153 (5th Cir. 1993)) (per curiam). Mootness

deprives the Court of jurisdiction to hear a matter. Id. (citing Goldin v. Barthalaw,

166 F.3d 710, 717 (5th Cir. 1999)). Gooding relies exclusively on In re Scruggs and

the Eleventh Circuit’s opinion in Lucero v. Trosch, 121 F.3d 591 (11th Cir. 1997), to

argue Asbury no longer has a legal interest in this suit. See [106] at 3-5; [123] at 11-

13.

       Neither In re Scruggs nor Lucero supports Gooding’s arguments. In re

Scruggs involved a bankruptcy appeal where the Court found a final judgment in a



1Gooding asserts mootness and standing arguments interchangeably. “Standing is
determined as of the time that suit is filed.” Energy Mgmt. Corp. v. City of Shreveport, 397
F.3d 297, 301 n.3 (5th Cir. 2005) (citing Pederson v. La. State Univ., 213 F.3d 858, 870 (5th
Cir. 2000)). Gooding admits that Asbury sold the Gray Daniels dealerships in 2020, nearly
a year after Asbury sued. [123] at 3. Any standing argument is therefore unpersuasive.

                                              6
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 7 of 26




separate state action mooted the federal bankruptcy appeal. 392 F.3d at 126-29.

Nothing in In re Scruggs holds that a controversy becomes moot when a corporation

no longer does business in the forum state. See generally id.

      Lucero is no more helpful to Gooding. In Lucero, the plaintiff owned and

operated an abortion clinic in Birmingham, Alabama, and sought injunctive relief

and monetary damages for the defendants’ alleged unlawful protests. 121 F.3d at

594-95. After suing, the plaintiff sold the clinic and moved out of Alabama. Id. at

595. The Eleventh Circuit determined the plaintiff’s claim for injunctive relief was

moot because he no longer owned or operated the clinic and no longer lived in

Alabama. Id. at 596. The Court then held, however, that his claims for monetary

relief were not moot. Id. Unlike here, the plaintiff in Lucero no longer did business

or lived in Alabama, which mooted the claims for injunctive relief because he sought

an injunction against protesters at his clinic and his Alabama home, where he no

longer worked or lived. Id. at 594-96.

      Unlike the Lucero plaintiff, Asbury seeks to enjoin Gooding from posting

defamatory statements on the Internet, not from physically protesting in

Mississippi at either its business or any of its employees’ homes. See id. Asbury also

alleges that Gooding made defamatory statements about Asbury Automotive and its

dealerships generally, not just the Gray Daniels dealerships Asbury operated in

Mississippi. See, e.g., Gooding Depo. [121-2] at Exs. 2-4, 6-9, 13, 15-17, 19, 21, 23-

24. The Court therefore finds this matter is not moot.




                                           7
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 8 of 26




       B.     Asbury Presents Triable Claims of Defamation

       Gooding also argues Asbury presents no triable issues of fact on their

defamation and defamation per se claims. [106] at 7-8; [123] at 15-16. To survive

summary judgment on their defamation claims, Asbury must present a genuine

issue of fact on these elements: “(1) a false and defamatory statement concerning

plaintiff; (2) unprivileged publication to third party; (3) fault amounting at least to

negligence on part of publisher; (4) and either actionability of statement irrespective

of special harm or existence of special harm caused by publication.” Armistead v.

Minor, 815 So. 2d 1189, 1193 (Miss. 2002) (citing Franklin v. Thompson, 722 So. 2d

688, 692 (Miss. 1998)).2

       When the defamation is actionable “irrespective of special harm,” it is called

defamation per se. McFadden, 766 So. 2d at 23-24. Defamation per se “is limited to

four general areas of defamation”:

       (a) words imputing criminal activity to the plaintiff, (b) the imputation
       that the plaintiff has a loathsome disease, (c) any attack on the
       capabilities of a plaintiff in his trade or profession (so long, only, as the
       trade or profession is a legal one), and (d) accusations of unchastity
       made concerning a female plaintiff.

Id. at 24. Gooding makes multiple arguments about why Asbury cannot survive

judgment on these claims, which the Court addresses below.




2Gooding incorrectly cites this case in his first motion for summary as stating that the
elements for defamation include “(1) the hearers reasonably and actually understood the
statements to be about the Plaintiffs; (2) the statements were false; (3) the statements were
defamatory; (4) the statements were not privileged; (5) the statements were published with
actual malice; (6) the statements caused actual damages.” [106] at 8. Gooding cites the
correct elements in his second motion, citing Mississippi Law of Torts § 11.1 (2019). [123] at
16.

                                              8
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 9 of 26




               1.   Gooding Directed his Statements at Asbury

      Gooding incorrectly asserts Asbury must “prove that one or more recipients of

the statements did in fact understand each particular statement as referring to the

Plaintiffs.” [106] at 8 (citing Gertz v. Robert Welch Inc., 418 U.S. 323 (1974); N.Y.

Times Co. v. Sullivan, 376 U.S. 254 (1964); Restatement (Second) of Torts § 564

cmt. f (1977); Franklin, 722 So. 2d at 692). The correct standard holds a defamatory

statement “must have clearly been directed toward the plaintiff.” Franklin, 722 So.

2d at 692. A recipient’s understanding may be used to “infer[] that the defamer was

negligent in failing to realize that the communication” would be understood to be

about the plaintiff. Restatement (Second) of Torts § 564 cmt. f. But the operative

questions for liability purposes, however, is whether the alleged defamer “knew that

the communication would be understood by the recipient to refer to the plaintiff or

was negligent in failing to recognize that this might happen.” Id. Because Gooding’s

statements refer to Asbury Automotive and Gray Daniels by name, see, e.g.,

Gooding Depo. [121-2] at Exs. 2-9, 12-13, 15-17, 19-24, the Court finds Asbury meets

this burden.

      Some statements Gooding made refer to Asbury’s officers or employees. For

example, Gooding accuses an “Asbury Automotive Director” of “hacking” a bank,

[121-2] at Ex. 9, and claims a “Director of Finance [of] Asbury Automotive” violated

the Consumer Fraud and Abuse Act by committing various computer crimes. Id. at

Ex. 15. No party addresses this in the briefing, though Gooding raises it briefly as a

standing issue in his Reply in support of his second Motion for Summary Judgment.

[133] at 3. Nevertheless, Asbury must demonstrate that statements referring to its
                                           9
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 10 of 26




officers and employees are “clearly . . . directed toward” Asbury at trial. Franklin,

722 So. 2d at 692.

             2.      Asbury Presents Evidence that the Statements are False

      Gooding argues Asbury must establish his statements were false “by clear

and convincing evidence.” [106] at 10; [123] at 16. Gooding confuses the standard

Asbury must meet. A plaintiff must show actual malice—the defendant’s knowledge

of the falsity of a statement—“by clear and convincing evidence” only where the

plaintiff is a public figure.3 Air Wis. Airlines Corp. v. Hoeper, 571 U.S. 237, 247

(2014); Masson v. New Yorker Mag., Inc., 501 U.S. 496, 510 (1991). Further,

“[w]hether the federal Constitution requires plaintiffs to prove falsity by clear and

convincing evidence is an open question.” DiBella v. Hopkins, 403 F.3d 102, 110 (2d

Cir. 2005) (citing Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 661

n.2 (1989)) (emphasis in original).

      Statements that are “substantially true” are not actionable, as Mississippi

courts hold that “[m]inor inaccuracies do not amount to falsity so long as ‘the

substance, the gist, the sting, of the libelous charge be justified.” Armistead, 815 So.

2d at 1194 (quoting Masson, 501 U.S. at 517) (alteration in original). Gooding

states, without citation to authority, that Asbury must show that his statements are

“statements of fact, and not just overblown rhetoric, insults, satire, opinion, or a

layman’s innocent error of law.” [106] at 11. The Mississippi Supreme Court,

however, has held a statement, even if phrased as an opinion, can be defamatory


3 As explained below, see infra Section IV.B.5, neither Asbury Automotive nor Gray Daniels
is a public figure who must establish actual malice.

                                           10
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 11 of 26




where it “could be reasonably understood as declaring or implying a provable

assertion of fact.” Franklin, 722 So. 2d at 693 (Roussel v. Robbins, 688 So. 2d 714,

723 (Miss. 1996)).

       Gooding has posted many statements that could be understood as declaring

or implying factual assertions, such as the following: “[w]orking for Asbury is a

national health crisis: work environment so hostile, corrupt, and criminal; and

where revenge retaliation, and reprisal is the norm, and has led to the death by

suicide of salesman; and destroyed many great others,” [121-2] at Ex. 2; Asbury

“[t]olerated, promoted, condoned, and encouraged a boiler room atmosphere in a

racially charged, gender biased, and verbally, physically and sexually abusive,

criminal hostile work environment,” id. at Ex. 21; Asbury tolerated the “slamming

of black salesman onto pavement by white manager,” who then “shov[ed] cellphone

[sic] up black salesman’s rectum causing him to squeal,” id.; Asbury maintained a

“[w]hites only bathroom,” id.; Asbury had a hit list of people of color to fire, id. at

Ex. 10; Asbury “[f]ired the only black manager in the ENTIRE building for being

black,” id.; “Asbury forged [Gooding’s] signature on an employment application to

backdate to be able to blacklist [him], and not to hire [him],” id. at Ex. 12; Asbury

“embezzled “[h]alf a million dollars . . . from General Motors,” id. at Ex. 13; Asbury’s

dealership forging credit applications by “inflating customers income for subprime

loan approvals, exceeding banks dealer portal network access to manipulate and

electronically submit false information; and putting lives in danger by preventing

consumers from receiving important recall information by deleting and/or



                                            11
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 12 of 26




overwriting of consumers incoming electronically submitted personal information,”

id. at Ex. 21; and “Asbury Automotive practices in: . . . Wire Fraud &

Embezzlement; . . . [and] Forgery. . . .” Id. at Ex. 24.

       Asbury presents affidavit testimony that these allegations are false. First

Clara Aff. [109-12], ¶¶ 4-11; Horton Aff. [109-14], ¶¶ 5-6. Gooding’s statements are

more than “[m]inor inaccuracies,” Armistead, 815 So. 2d at 1194 (citation omitted),

and Asbury’s evidence is that the statements are “categorically” false, with no truth,

let alone enough to be “substantially true.” [109-12], ¶ 5; Armistead, 815 So. 2d at

1194 (citation omitted). The Court therefore finds Asbury presents sufficient

evidence to create a factual dispute on whether Gooding’s statements are false.

              3.     Asbury Presents Evidence that the Statements are Defamatory

       Gooding argues Asbury cannot show his statements are defamatory because

he supplies no evidence that “anyone that read these statements when they were

published actually thought any worse of them as a result.” Memo. in Support [106]

at 11. He essentially argues the statements were not defamatory because Asbury

suffered no reputational harm. Id. But Mississippi law does not require Asbury to

show that a statement damaged its reputation for that statement to be defamatory.

Instead, the Mississippi Supreme Court defines “a defamatory statement as ‘[a]ny

written or printed language which tends to injure one’s reputation, and thereby

expose him to public hatred, contempt or ridicule, degrade him in society, lessen

him in public esteem or lower him in the confidence of the community.’” Journal

Publ’g Co. v. McCullough, 743 So. 2d 352, 360 (Miss. 1999) (quoting Fulton v. Miss.


                                            12
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 13 of 26




Publishers Corp., 498 So. 2d 1215, 1216 (Miss. 1986)) (alteration in original). To be

defamatory, a statement does not have to injure a plaintiff’s reputation, but only be

of the type which would ordinarily injure reputation. Id.

       The Court finds Asbury has produced sufficient evidence of defamatory

statements. Gooding’s statements accusing Asbury of discrimination,

embezzlement, sexual assault, forgery, and fraud are of the nature which tend to

injure a business’s reputation. See, e.g., [121-2] at Exs. 2, 12-13, 21, 24. Asbury

therefore meets its burden on summary judgment to show a defamatory statement.

              4.     Asbury Presents Evidence that the Statements are Unprivileged

       Gooding argues a “fair comment” privilege and a “public policy” privilege

protect his statements. [123] at 19-20. First, he contends “someone can become a

vortex public figure when they operate in the public sphere,” and this creates what

Gooding calls the “fair comment” privilege. Id. at 19. Second, Gooding mistakenly

calls qualified privilege a “public policy” privilege and argues his statements

concerned a matter he had an interest and related to people with corresponding

interests. Id. at 19-20.

       Gooding’s argument for a “fair comment” privilege confuses privilege with the

heightened standard of care required in the context of public figures. Gooding cites

Eason v. Federal Broadcasting Co., 697 So. 2d 435 (Miss. 1997), for support that

Asbury is “a vortex public figure.” [123] at 19. The Mississippi Supreme Court in

Eason states, “A finding that Eason was a vortex or limited purpose public figure

under the facts of the present case would change the standard of care in the present



                                           13
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 14 of 26




case from one of negligence to one of malice.” 697 So. 2d at 438. Even if Asbury were

a “vortex public figure,” this would not create a privilege Gooding could claim.

      Gooding next argues qualified privilege applies to his public Facebook posts.

[123] at 19-20 (citing Young v. Jackson, 572 So. 2d 378, 383 (Miss. 1990)). Because

he made similar statements to law enforcement, he says his Facebook statements

are privileged. [110] at 12. Young holds a communication is subject to qualified

privilege when it is “made in good faith . . . on a subject-matter in which a person

has an interest, or in reference to which he has a duty” and is “made to a person or

persons having a corresponding interest or duty.” 572 So. 2d. at 383 (quoting La. Oil

Corp. v. Renno, 157 So. 705, 708 (1934)). The Mississippi Supreme Court has

clarified, though, that “[a] qualified privilege does not protect a defamatory

statement where there is excessive publication to persons not within the ‘circle’ of

those people who have a legitimate and direct interest in the subject matter of the

communication.” Eckman v. Cooper Tire & Rubber Co., 893 So. 2d 1049, 1053 (Miss.

2005) (citing Garziano v. E.I. Dupont de Nemours & Co., 818 F.2d 380, 391-92 (5th

Cir. 1987)). Given Gooding published his statements on the Internet to the public—

not just to persons within the “circle” of those with “legitimate and direct

interest[s]”—he cannot claim qualified privilege applies.

             5.     Gooding Does Not Establish Asbury Must Show Actual Malice

      Gooding argues Asbury is a public figure and therefore must show actual

malice. [110] at 12-13; [123] at 20-21. Alternatively, Gooding argues Asbury fails to

show he negligently made statements because he based them on “reliable



                                          14
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 15 of 26




information.” [123] at 21-22. Asbury responds that they are not public figures, and

that evidence shows Gooding acted either with actual malice or negligence. [127] at

12-15.

               a.     Public Figures

         Whether Asbury must show actual malice depends on whether each of the

individual corporate defendants—Asbury Automotive and Gray Daniels—are public

figures. This is an issue of law the Court must decide. Snead v. Redland Aggregates

Ltd., 998 F.2d 1325, 1328 (5th Cir. 1993). The Court considers three, non-

exhaustive factors to determine whether a corporate entity is a public figure: (1)

“the notoriety of the corporation to the average individual in the relevant

geographical area”; (2) “the nature of the corporation’s business”; and (3) “the

frequency and intensity of media scrutiny that a corporation normally receives.” Id.

at 1329-30. The rationale behind this test is that public-figure entities “enjoy

significantly greater access to channels of effective communication,” are less

“vulnerable to injury,” and have “thrust themselves into the public eye, inviting

closer scrutiny than might otherwise be the case.” Id. at 1329. Most corporations do

not fit these criteria. Id.

         Many factors affect the notoriety of a corporate entity, “such as the size and

nationality of the corporation.” Id. But that an entity is large and successful “does

not mean that the average individual (as opposed to institutional investors, portfolio

owners, and loan originators) would be familiar with the corporation.” Super Future

Equities, Inc. v. Wells Fargo Bank Minn., N.A., 553 F. Supp. 2d 680, 691 (N.D. Tex.


                                            15
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 16 of 26




2008). The Court must also consider the entity’s business, as “[p]rominent consumer

goods makers or merchants, as well as consumer service corporations, are much

more likely to attain public figure status.” Snead, 998 F.2d at 1329. Finally, the

Court looks at how often and intense the media scrutiny of the entity is, as “even a

small corporation that does not deal with consumers might attain notoriety” if it

engages in actions which “become widely publicized.” Id.

                    i.    Asbury Automotive

      Like the plaintiff in Super Future Equities, who offered banking and

financial services to institutions, Asbury Automotive, though large and successful,

is a parent company that owns multiple dealerships that sold vehicles, not a

company with notoriety or one familiar to customers. 553 F. Supp. 2d at 691. While

Asbury Automotive’s website does offer features that allows consumers to browse

available vehicles at all their dealerships, see [122-2], Gooding puts forward no

evidence that the average individual would be generally aware of Asbury

Automotive. While he does not argue the nature of Asbury Automotive’s business

supports a finding that it is a public figure, Gooding claims “Asbury is a constant

source of media fodder, triggering an average of three articles a day.” [123] at 21-21.

But he offers no evidence in support and does not produce a single media article

about Asbury Automotive.

      For these reasons, based on the record before it, the Court cannot find that

Asbury Automotive is a public figure. Asbury Automotive therefore does not have to

show actual malice for its defamation claims.



                                          16
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 17 of 26




                    ii.    Gray Daniels

      There is a similar lack of evidence on Gray Daniels’ status as a public figure.

Gray Daniels was a local dealership chain Asbury Automotive owned during the

relevant time. Gooding argues that “Gray Daniels is a household name in the

metroplex; their radio and tv ads are inescapable, and the chances are good that

anyone that has purchased a vehicle in the tri-county area has at least been to a

Gray Daniels dealership for a test drive.” [123] at 21. Gooding points to no record

evidence that shows Gray Daniels’ notoriety in the relevant area.

      Gooding argues the next Snead factor, the nature of its business, supports

Gray Daniels being a public figure because it sells vehicles directly to consumers,

and therefore its business is “built on interacting with the public.” [123] at 21. The

Court does not understand how selling goods directly to consumers makes them so

“prominent” to be a public figure, at least no more than any other merchant. Nor

does Gooding allege, let alone support with evidence, that the media often

scrutinizes Gray Daniels, unless his claim that “Asbury” is constantly a source of

“media fodder” is meant to apply to Gray Daniels as well. [123] at 21-22. Again,

Gooding offers no evidence on this.

      Because no evidence supports a genuine dispute of material fact that the

Snead factors favor a finding that Gray Daniels is a public figure, the Court does

not find it to be a public figure and Gray Daniels therefore does not have to show

actual malice.




                                          17
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 18 of 26




             b.     Asbury Presents Evidence of Fault Amounting to Negligence

      For defamation actions against private individuals, Mississippi law requires

only “fault amounting at least to negligence on part of publisher.” Armistead, 815

So. 2d at 1193 (citing Franklin, 722 So. 2d at 692). Asbury produces sufficient

evidence for a reasonable jury to find Gooding acted at least negligently.

      First, Gooding sent a text message to Brandon Parker, a Gray Daniels

employee, asking Parker to join him in his campaign against Asbury to get a

“payday.” [121-2] at Ex. 25. Next, during his deposition, Gooding admitted he based

some of his statements on his “assumptions” or very scarce evidence, such as (1) for

his statement that Asbury had a hit list of people of color to fire, id. at Ex. 10,

Gooding admitted he never saw this list, but he saw a text on Parker’s phone about

firing a “n*****,” id. at 236:4-13 (alteration added); (2) for his statement that

Asbury “[f]ired the only black manager in the ENTIRE building for being black,” id.

at Ex. 10, Gooding admitted this was only his assumption and the assumption of

others, id., 239:21-240:5; and (3) for his statement that Asbury “embezzled [h]alf a

million dollars . . . from General Motors,” id. at Ex. 13, Gooding says he based this

statement solely on Daniel Jacobs, an internet leads representative, who told him

manipulating online leads could be “embezzlement,” id. at 263:5-14 and admits he

“kind of” made up the half-million-dollar number. Id. at 259:21-260:15. Taken

together, the Court finds a reasonable jury could find Gooding acted negligently in

publishing his statements.




                                           18
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 19 of 26




             6.     Asbury Seeks Presumed and Punitive Damages

      As for damages, Gooding first argues that, as public figures, Asbury cannot

sue for defamation per se based on the Supreme Court’s decision in Gertz. But

Gertz does not apply, because it discusses defamation per se claims brought against

public figures. 418 U.S. at 349-50. The Court has already found Gooding has failed

to show Asbury Automotive and Gray Daniel are public figures.

      Gooding then contends Asbury cannot show actual damages. Asbury does not

seek actual damages, though, but seeks presumed and punitive damages for

defamation per se instead. [128] at 17. Asbury has produced Gooding’s statements

accusing them of criminal activity such as embezzlement, forgery, and fraud, which

fall into Mississippi’s categories for defamation per se. [121-2] at Exs. 12, 13, 21, 24;

McFadden, 766 So. 2d at 24. That said, the Court grants Gooding’s motions related

to any defamation claim that does not fit into the four general areas of defamation

per se under Mississippi law.

      These statements Gooding made remain actionable under a defamation per

se theory: Asbury “[t]olerated, promoted, condoned, and encouraged a boiler room

atmosphere in a racially charged, gender biased, and verbally, physically and

sexually abusive, criminal hostile work environment,” [121-2] at Ex. 21; Asbury

tolerated the “slamming of black salesman onto pavement by white manager,” who

then “shov[ed] cellphone [sic] up black salesman’s rectum causing him to squeal,”

id.; “Asbury forged [Gooding’s] signature on an employment application to backdate

to be able to blacklist [him], and not to hire [him],” id. at Ex. 12; Asbury “embezzled



                                           19
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 20 of 26




“[h]alf a million dollars . . . from General Motors,” id. at Ex. 13; Asbury’s dealership

forging credit applications by “inflating customers income for subprime loan

approvals, exceeding banks dealer portal network access to manipulate and

electronically submit false information; and putting lives in danger by preventing

consumers from receiving important recall information by deleting and/or

overwriting of consumers incoming electronically submitted personal information,”

id. at Ex. 21; and “Asbury Automotive practices in: . . . Wire Fraud &

Embezzlement; . . . [and] Forgery. . . .” Id. at Ex. 24.

       C.     Asbury Presents Viable Trade Secrets

       Gooding makes two arguments about why Asbury’s federal and state

misappropriation of trade secrets claims fail. First, he argues Asbury lacks standing

to pursue these claims because McLarty MJC, LLC now owns Gray Daniels D/B/A

and brand Gray Daniels Chevrolet. [123] at 3, 24. Second, Gooding argues Asbury

cannot show he misappropriated trade secrets because “sales figures, vehicle

invoices, customer information and contracts, [and] financial documents and

information” have no “independent economic value.” [106] at 14-16; [123] at 24-27.

       Gooding argues both mootness and a lack of standing on the claims involving

Gray Daniels because Asbury sold the Gray Daniels dealerships. These mootness

and standing arguments are the same as those argued for Asbury’s defamation

claims and fail for the same reasons as discussed above. See supra Section IV.A.

       Gooding’s second argument hinges on whether the information he took

constituted a trade secret. Gooding admitted in his deposition that, while employed



                                            20
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 21 of 26




as a Gray Daniels sales representative, he took screenshots of documents that had

sales data and customer information. Gooding Depo. [121-1] at 315:25-316:24. These

types of information are trade secrets under Mississippi and federal law.

      Asbury brings claims under the MUTSA and the DTSA. Am. Compl. [20],

¶¶ 25-38. Product pricing and customer-related information constitute trade secrets

under the MUTSA. Unified Brands, Inc. v. Teders, 868 F. Supp. 2d 572, 583-84

(S.D. Miss. 2012) (gathering cases). “[I]nventory compositions, pricing lists,

geographical sales data, and vendor identifications information” are also trade

secrets under the MUTSA. ITR Am., LLC v. TREK, Inc., No. 3:16-cv-703-WHB-JCG,

2017 WL 52244715, at *7 (S.D. Miss. Sep. 26, 2017) (gathering cases); see also

Union Nat’l Life Ins. Co. v. Tillman, 143 F. Supp. 2d 638, 643-44 (N.D. Miss. 2000)

(finding defendant misappropriated the trade secrets of his former employer, an

insurance company, by selling insurance to its former customers in breach of his

covenant not to compete); Fred’s Stores of Miss., Inc. v. M & H Drugs, Inc., 725 So.

2d 902, 911 (Miss. 1998) (finding a master customer list to be a trade secret).

Because state law informs what is a trade secret under the DTSA, this type of

information is also a trade secret under federal law. See Complete Logistical Servs.,

LLC v. Rulh, 350 F. Supp. 3d 512, 518-19 (E.D. La. 2018) (stating “existing law on

trade secrets informs the Court’s applications of the DTSA” and finding customer

lists a trade secret based on Louisiana’s state law) (citation omitted).




                                          21
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 22 of 26




      Asbury meets their burden to produce evidence the information Gooding took

constituted a trade secret. The Court therefore denies Gooding’s motions as to

Asbury’s misappropriation of trade secret claims.

      D.     Asbury Presents a Viable Breach of Contract Claim

      Gooding makes three arguments about why Asbury has no viable breach of

contract claim. First, Gooding contends that the breach of contract claim is

redundant of their misappropriation of trade secrets claims because it is based on

the same underlying conduct. [106] at 17; [123] at 27. This argument is unavailing

as Gooding points to no authority that prevents different legal claims for the same

underlying conduct.

      Next, Gooding argues Asbury does not identify a contract. [106] at 17. But

Asbury points to the Sales Advisor Pay Plan Preview, particularly the

confidentiality clause, that Gooding signed. [109-15].

      Finally, Gooding asserts he did not “use” customer information as the

confidentiality clause prohibits and even redacted identifying information in his

Facebook posts. [123] at 27. Asbury produces evidence showing that Gooding posted

individual customer sales information on Facebook. Gooding Depo. [121-2] at Exs.

18, 20. The confidentiality clause prohibits direct or indirect “use [of] any

confidential information . . . including records, files, customer information and

customer lists,” and does not require the identity of customers to be disclosed as

part of this “use.” [126-4] at 4. Evidence showing Gooding posted customer sales




                                           22
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 23 of 26




information on Facebook, then, creates a question of fact about whether Gooding

used the information as the confidentiality clause prohibited.

         Thus, the Court denies Gooding’s motions on Asbury’s breach of contract

claim.

V.       Asbury’s Partial Motion for Summary Judgment [120]

         Asbury seeks partial summary judgment on their defamation per se claims.

Because Asbury bears the burden on this claim at trial, they “must establish beyond

peradventure all of the essential elements of the claim or defense to warrant

judgment in [their] favor.” Dewan v. M-I, L.L.C., 858 F.3d 331, 334 (5th Cir. 2017)

(quoting Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986)) (emphasis in

original). “[T]’he ‘beyond peradventure’ standard is ‘heavy.’” GoForIt Ent., LLC v.

DigiMedia.com LP, 750 F. Supp. 2d 712, 722 (N.D. Tex. 2010) (quoting Carolina

Cas. Ins. Co. v. Sowell, 603 F. Supp. 2d 914, 923 (N.D. Tex. 2009)). If Asbury meets

this burden, Gooding must “establish an issue of fact that warrants trial.” Id. (citing

Smith v. Reg’l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016)).

         To warrant summary judgment on its defamation per se claim, Asbury must

“establish beyond peradventure” all of these elements: “(1) a false and defamatory

statement concerning plaintiff; (2) unprivileged publication to third party; (3) fault

amounting at least to negligence on part of publisher; (4) and either actionability of

statement irrespective of special harm or existence of special harm caused by

publication.” Armistead, 815 So. 2d at 1193 (citing Franklin, 722 So. 2d at 692). To




                                          23
     Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 24 of 26




establish defamation per se, Asbury must show the defamation fits within one of

these four areas:

       (a) words imputing criminal activity to the plaintiff, (b) the imputation
       that the plaintiff has a loathsome disease, (c) any attack on the
       capabilities of a plaintiff in his trade or profession (so long, only, as the
       trade or profession is a legal one), and (d) accusations of unchastity
       made concerning a female plaintiff.

McFadden, 766 So. 2d at 24.

       Asbury points to Gooding’s statements attributing to them “a laundry list of

bad acts in their operations,” including embezzlement, drug solicitation, racial

discrimination, causing the deaths of employees through a hostile work

environment, ignoring sexual assaults on their employees, hacking a bank’s

computer information, and promoting unspecified criminal conduct. [121] at 6-14,

18. The only specific criminal acts are embezzlement, drug solicitation, hacking, and

sexual assault.4 Further, though Gooding’s statements accuse Asbury of ignoring or

condoning this activity, Asbury admits Gooding directed his allegations about drug

solicitation, hacking, and sexual assault at Asbury’s employees and not Asbury

itself. [121] at 6-9, 11-12; see also Franklin, 722 So. 2d at 692 (stating a defamatory

statement “must have clearly been directed toward the plaintiff”). As a result, the

only defamatory statements before the Court for purposes of this motion are those




4 While racial discrimination in the workplace is illegal and would subject an employer to
civil liability, Asbury does not show beyond peradventure that these actions are criminal
activities. Further, though the Court can conceive of criminal charges a person could accuse
Asbury of for supposedly causing death through a hostile work environment, Asbury does
not show the criminality of this allegation as needed for the Court to grant summary
judgment as a matter of law on these statements.

                                            24
      Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 25 of 26




alleging Asbury embezzled money from General Motors. See Gooding Depo [121-2]

at Ex. 13.

       For their defamation claim, Asbury must establish these statements are

false. McFadden, 766 So. 2d at 24. As discussed above, see supra Sections IV.B.2-3,

Asbury has produced evidence that Gooding’s embezzlement statements are false.

Gooding responds by pointing to the deposition of Kelly Miller, who testified that

Asbury reported fictitious sales to General Motors to fraudulently obtain bonuses.

Miller Depo. [122-11] at 128:17-130:17. The Court does not decide whether this

proves Asbury embezzled money from General Motors, but it does find that this

evidence is enough to show Asbury has not established falsity “beyond

peradventure.”

       Because Asbury does not prove “beyond peradventure,” the first element of

their defamation per se claims, the Court need not analyze the other elements of

these claims. The Court therefore denies Asbury’s Motion for Partial Summary

Judgment [120].

VI.    Conclusion

       The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, the Court GRANTS IN PART and DENIES IN PART

Gooding’s Motions for Summary Judgment [105]; [122]. The Court DISMISSES

WITH PREJUDICE any defamation claim brought by Asbury that does not fit into

the four general areas of defamation per se under Mississippi law.



                                         25
    Case 3:19-cv-00041-KHJ-LGI Document 145 Filed 08/11/21 Page 26 of 26




         The Court further DENIES Asbury’s Motion for Partial Summary Judgment

[120].

         SO ORDERED AND ADJUDGED this the 11th day of August, 2021.



                                             s/ Kristi H. Johnson
                                             UNITED STATES DISTRICT JUDGE




                                        26
